Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered December 5, 1990, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree and robbery in the second degree, and sentencing him to concurrent terms of 9 to 18 years on the first degree counts and IV2 to 15 years on the second degree count, unanimously modified, on the law, to the extent of reducing the minimum terms imposed for the second first degree conviction (tenth count) from 9 years to 6 years, and for the second degree conviction (twenty-third count) from IV2 years to 5 years, and otherwise affirmed.
The sentences imposed for robbery in the first degree under the tenth count (Penal Law § 160.15 [1]) and robbery in the second degree (Penal Law § 160.10 [1]) were not legally permissible since, as the People concede, defendant was not convicted thereunder of armed felony offenses (see, CPL 1.20 [41]). Thus, the minimum term of imprisonment should have been one third, not one half, of the maximum term (People v Drew, 147 AD2d 411, 412; Penal Law § 70.02 [4]). Accordingly, the minimum terms of the sentences are modified to the extent indicated.
We have considered defendant’s remaining argument that the 9 to 18 year sentence imposed on the first count of the indictment, which remains unaffected by any of the foregoing, is excessive and find it to be without merit. Concur—Sullivan, J. P., Carro, Wallach, Asch and Rubin, JJ.